DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgopolsky et al.(WO 2006/116842) in view of Thompson, JR. et al.(US Publication 2004/0231915) and Bahukudumbi(US Publication 2010/0112881)
Dolgopolsky et al. discloses a method of making a headliner by placing cover layers made of fiber layers(15) surrounded on both sides by adhesive(10) on both sides of a foam core(20), heating the stack above the melting temperature of the adhesive so the adhesive encapsulates the fiber layers thus adhering the covers to the foam core.(Pg. 5, ll. 5-10; Pg. 15, ll. 3-20)  The reference does not disclose the adhesive layers are fibrous layers but rather suggests it is a film.  Thompson, Jr. et al. is directed to a method of making a headliner having a foam core(14, 18) bonded to other layers using adhesive layers which can be an adhesive scrim.([0003];[0050])  The reference discloses that the type of adhesive layer applied can affect 
As to the air flow resistance of the headliner Thompson, Jr. et al. discloses that it is desirable for each of the components to have an air flow resistance of less than 4000 mks Rayls as measured by ASTM C522.(Abstract, [0055])  It would have been obvious to one of ordinary skill in the art at the time of filing to make the headliner have an air flow resistance of less than 4000 mks Rayls since Thompson, Jr. et al. suggests each of the separate components have this airflow resistance suggesting that airflow resistance in this range is desired for such laminates in general since the airflow resistance of the entire laminate would not be substantially more than each of its separate components. 
Regarding claim 2, Dolgopolsky et al. shapes the stack to a desired shape.(Col. 16, ll. 8-10)
Regarding claims 3 and 5, Dolgopolsky et al. shows the shaping and heating occur concurrently.(Col. 16, ll. 8-10)

Regarding claims 6-9, 14, and 16-18, Dolgopolsky et al. discloses the cover layers are made of 2-15 fiber layers.(Pg. 14, ll. 15-29)
Regarding claim 10, Dolgopolsky et al. discloses the fiber layers are mats, which are conventionally nonwoven materials.(Pg. 14, ll. 16)
Regarding claim 11, Dolgopolsky et al. discloses the two cover layers are bonded to the major surfaces of the foam.(Figure 2)
Regarding claims 12, 13, and 15, Dolgopolsky et al. discloses each cover can contain only one fiber layer.(Pg. 14, ll. 23-24)
Regarding claim 19, Dolgopolsky et al. discloses the foam can be 8 mm thick.(Pg. 17, ll. 10)
Claims 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolgopolsky, Thompson Jr. et al., and Bahukudumbi as applied to claim 1 above, and further in view of Zafiroglu(US Patent 5,879,779).
The references cited above do not disclose the basis weight of the polymer web, though Thompson does disclose the web can be a trademark scrim called SHARNET.[0050]  Zafiroglu discloses that SHARNET can have a basis weight of 1.0 oz./yd3.(Col. 7, ll. 52)  It would have been obvious to one of ordinary skill in the art at the time of filing that the scrim of Dolgopolsky and Thompson Jr. et al. would have a bass weight around that of 1.0 oz./yd3 since Thompson Jr. et al. discloses it is a low basis weight scrim and since Zafiroglu discloses the same trademark material has a basis weight of 1.0 oz./yd3.(Col. 7, ll. 52)  Dolgopolsky shows alternating polymer and fiber layers with one more polymer layer than fiber layer on each side of the core.(Figure 2)
As to the air flow resistance of the headliner Thompson, Jr. et al. discloses that it is desirable for the components to have an air flow resistance of less than 4000 mks Rayls as measured by ASTM C522.(Abstract, [0055])  It would have been obvious to one of ordinary skill in the art at the time of filing to make the headliner have an air flow resistance of less than 4000 mks Rayls since Thompson, Jr. et al. suggests each of the separate components have this airflow resistance suggesting that airflow resistance in this range is desired for such laminates in general since the airflow resistance of the entire laminate would not be substantially more than each of its separate components. Less than 4000 mks Rayls includes a range of 700-2700 mks Rayls.
Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Thompson JR. et al. teaches the same adhesive film as applicant, even if it did, it would be teaching them as alternatives in the art.  However, Thompson Jr. et al. does not refer to his adhesive layer as a film. At no point in the paragraphs applicant has cited is the polymer layer referred to as a film. It is referred to as a layer, or as the thermoplastic scrim.  The examples show the adhesive is applied as a spray, and in paragraph [0050], it is only citing the adhesive layer can be made of the same material as the primary reference.  That does not mean it has the same structure.  Even if it did describe it as a film, that would be simple substitution of one known element for another to obtain predictable results.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding applicant’s argument that Thompson Jr et al. places no importance on the adhesive layer, the reference explicitly states the adhesive layer is “air permeable or will become so after being heated”.[0041]  This clearly indicates it is also concerned with the air permeability of the adhesive layer, which is also shown the fact the adhesive layer in Thompson Jr. et al. is either a spray or a scrim most or all the times it is described.  It also states the sound absorption will depend more of the thicker layers such as the foam and core, and clearly the adhesive layer would not be considered a thick layer so the reference spends more time discussing the layers that will have the greater effect on the sound absorption.  
Regarding applicant’s argument that Thompson Jr. et al. teaches the adhesive is optional, that does not mean it does not appreciate that the sound absorption of that layer will affect the overall sound absorption since in multiple places it refers to the adhesive layers as being air permeable.  The reference states the membrane has a higher air flow resistance that the other members of the composite and mentions that adhesive is one of those layers.[0037]  It is simply MORE concerned with the thicker layers.  Additionally the sound absorption also depends on the “manner in which the adhesive layers are applied”[0050] which presumably refers to whether they are sprayed on as in the examples or whether a scrim is used.  This indicates the adhesive layer also has an effect on sound absorption and the reference recognizes this. 
Regarding applicant’s argument that one would rather add a membrane or foam, a rejection is not required to combine the inventions of the two patents.  Thompson Jr et al. clearly recognized the desirability of an air-permeable adhesive layer since it is described that way through the specification and gave examples of how to provide the air permeable adhesive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746